Order filed January 7, 2014, Withdrawn, Appeal Reinstated and Order filed
March 18, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-13-00725-CR
                                   ____________

                   JASON MICHAEL PLACIDE, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 180th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1353416

                                     ORDER

      On January 7, 2014, this Court issued an order abating the appeal and
directing the trial court to submit findings of fact and conclusions of law on the
voluntariness of appellant’s statement.

      On March 14, 2014, a supplemental clerk’s record was filed containing the
trial court’s findings of fact and conclusions of law. Therefore, our order of
January 7, 2014, is withdrawn. The appeal is reinstated. The State’s brief is due
April 17, 2014.

                                     PER CURIAM